Name: 80/809/EEC: Commission Decision of 30 July 1980 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in the USA (Only the French, German, Italian, Dutch and Danish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-09-09

 Avis juridique important|31980D080980/809/EEC: Commission Decision of 30 July 1980 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in the USA (Only the French, German, Italian, Dutch and Danish texts are authentic) Official Journal L 236 , 09/09/1980 P. 0035****( 1 ) OJ NO L 26 , 31 . 1 . 1977 , P . 20 . ( 2 ) OJ NO L 100 , 17 . 4 . 1980 , PP . 32 AND 35 . COMMISSION DECISION OF 30 JULY 1980 AUTHORIZING CERTAIN MEMBER STATES TO PROVIDE FOR DEROGATIONS FROM CERTAIN PROVISIONS OF COUNCIL DIRECTIVE 77/93/EEC IN RESPECT OF OAK WOOD ORIGINATING IN THE USA ( ONLY THE DANISH , DUTCH , FRENCH , GERMAN AND ITALIAN TEXTS ARE AUTHENTIC ) ( 80/809/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO THE MEMBER STATES OF HARMFUL ORGANISMS OF PLANT OR PLANT PRODUCTS ( 1 ), AS AMENDED BY DIRECTIVES 80/392/EEC AND 80/393/EEC ( 2 ), AND IN PARTICULAR ARTICLE 14 ( 3 ) THEREOF , HAVING REGARD TO THE REQUEST MADE BY THE KINGDOM OF BELGIUM , THE KINGDOM OF DENMARK , THE FEDERAL REPUBLIC OF GERMANY , THE FRENCH REPUBLIC , THE ITALIAN REPUBLIC , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS , WHEREAS UNDER THE PROVISIONS OF DIRECTIVE 77/93/EEC , OAK WOOD WITH BARK ATTACHED , ORIGINATING IN NORTH AMERICA , MAY IN PRINCIPLE NOT BE INTRODUCED INTO THE COMMUNITY , BECAUSE OF THE RISK OF CERATOCYSTIS FAGACEARUM ( OAK WILT ) BEING INTRODUCED ; WHEREAS , HOWEVER , ARTICLE 14 ( 3 ) OF THE ABOVEMENTIONED DIRECTIVE PERMITS DEROGATIONS FROM THAT RULE , PROVIDED THAT IT IS ESTABLISHED THAT THERE IS NO RISK OF SPREADING HARMFUL ORGANISMS ; WHEREAS IN THE REQUESTING MEMBER STATES THERE IS A NEED TO IMPORT OAK WOOD WITH BARK ATTACHED , BECAUSE OF THE TECHNICAL REQUIREMENTS OF VENEER PRODUCTION ; WHEREAS IN RESPECT OF THE USA , THE COMMISSION HAS ESTABLISHED THAT ON THE BASIS OF THE INFORMATION AVAILABLE AT PRESENT , THERE IS NO RISK OF SPREADING CERATOCYSTIS FAGACEARUM , PROVIDED THAT CERTAIN SPECIAL TECHNICAL CONDITIONS ARE SATISFIED ; WHEREAS THE REQUESTING MEMBER STATES SHOULD THEREFORE BE AUTHORIZED FOR A LIMITED PERIOD TO PROVIDE , UNDER THOSE SPECIAL TECHNICAL CONDITIONS , FOR DEROGATIONS IN RESPECT OF OAK WOOD ORIGINATING IN THE USA ; WHEREAS , HOWEVER , THE CONDITIONS RELATING TO THE PROTECTIVE MEASURES TO BE TAKEN BY THE USA SHALL BE SPECIFIED IN THE FIRST INSTANCE BY THAT COUNTRY , BUT SHALL BE LAID DOWN SUBSEQUENTLY BY THE COMMUNITY , ON THE BASIS OF INFORMATION TO BE SUPPLIED BY THE USA ; WHEREAS , MOREOVER , THE AUTHORIZATION WILL BE EXTENDED IN THE LIGHT OF THE INFORMATION TO BE COLLECTED DURING 1980 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON PLANT HEALTH , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE KINGDOM OF BELGIUM , THE KINGDOM OF DENMARK , THE FEDERAL REPUBLIC OF GERMANY , THE FRENCH REPUBLIC , THE ITALIAN REPUBLIC , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS ARE HEREBY AUTHORIZED TO PROVIDE UNDER THE CONDITIONS LAID DOWN IN PARAGRAPH 2 FOR DEROGATIONS FROM ARTICLE 5 ( 1 ) AND THE THIRD INDENT OF ARTICLE 12 ( 1 ) ( A ) OF DIRECTIVE 77/93/EEC WITH REGARD TO THE REQUIREMENTS REFERRED TO IN ANNEX IV , PART A ( 2 ) FOR LOGS OF QUERCUS WITH BARK ATTACHED ORIGINATING IN THE USA AND INTENDED FOR VENEER PRODUCTION . 2 . FOR THE PURPOSE OF PARAGRAPH 1 , AT LEAST THE FOLLOWING CONDITIONS SHALL BE SATISFIED : ( A ) THE LOGS SHALL NOT ORIGINATE IN INFECTED AREAS , THAT IS TO SAY AREAS WHERE CERATOCYSTIS FAGACEARUM IS KNOWN TO OCCUR , OR IN ADEQUATE ADJACENT BUFFER ZONES AROUND SUCH AREAS . ( B ) THE OFFICIAL PLANT PROTECTION ORGANIZATION OF THE USA SHALL TAKE APPROPRIATE MEASURES ENSURING THAT THE CONDITIONS LAID DOWN UNDER ( A ) ARE SATISFIED . ( C ) THE OFFICIAL PHYTOSANITARY CERTIFICATE SHALL BE ISSUED BY FEDERAL AUTHORITIES OF THE USA , AND SHALL INDICATE THE BOTANICAL NAME OF THE GENUS OR THE SPECIES , AS WELL AS THE AREA OR AREAS OF ORIGIN OF THE LOGS . ( D ) THE LOGS MAY BE INTRODUCED INTO THE COMMUNITY ONLY VIA THE FOLLOWING PORTS OF UNLOADING : - AMSTERDAM , - ANTWERPEN , - BREMEN , - BREMERHAVEN , - HAMBURG , - KOEBENHAVN , - LE HAVRE , - LIVORNO , - NORDENHAM , - RAVENNA , - ROTTERDAM , - VENEZIA . THE INSPECTIONS REQUIRED PURSUANT TO ARTICLE 12 OF DIRECTIVE 77/93/EEC SHALL BE MADE EITHER IN THOSE PORTS OR AT THE FIRST PLACE OF STORAGE . ( E ) PRIOR TO TREATMENT OR PROCESSING CORRESPONDING AT LEAST TO THAT PROVIDED FOR IN ANNEX IV A ( 2 ) OF THE SAID DIRECTIVE , LOGS WHICH HAVE BEEN STORED IN ONE OF THE MEMBER STATES MENTIONED IN PARAGRAPH 1 MAY BE INTRODUCED INTO ANOTHER OF SUCH MEMBER STATES ONLY AFTER INFORMATION HAS BEEN EXCHANGED BETWEEN THE OFFICIAL PLANT PROTECTION ORGANIZATIONS OF THE MEMBER STATES CONCERNED AND UNDER CONDITIONS WHICH HAVE BEEN AGREED BETWEEN THEM PRIOR TO SUCH INTRODUCTION . ( F ) PRIOR TO TREATMENT OR PROCESSING CORRESPONDING AT LEAST TO THAT PROVIDED FOR IN ANNEX IV A ( 2 ) OF THE SAID DIRECTIVE , THE LOGS MAY BE STORED ONLY AT PLACES WHICH HAVE BEEN NOTIFIED TO THE OFFICIAL PLANT PROTECTION ORGANIZATION OF THE MEMBER STATE CONCERNED AND MENTIONED IN PARAGRAPH 1 , AND WHICH HAVE APPROPRIATE WET STORAGE FACILITIES , AVAILABLE AT LEAST FOR THE PERIOD SPECIFIED IN ( G ). ( G ) PRIOR TO TREATMENT OR PROCESSING CORRESPONDING AT LEAST TO THAT PROVIDED IN ANNEX IV A ( 2 ) OF THE SAID DIRECTIVE , THE LOGS SHALL BE SUBJECT TO CONTINUOUS WET STORAGE , STARTING , AT THE LATEST , AT THE TIME OF FLUSHING IN THE NEIGHBOURING OAK STANDS . ( H ) THE WASTE FROM TREATMENT OR PROCESSING SHALL IMMEDIATELY BE DESTROYED AT THE PLACE OF PROCESSING . ( I ) THE NEIGHBOURING OAK STANDS SHALL REGULARLY BE INSPECTED AT APPROPRIATE TIMES BY THE OFFICIAL PLANT PROTECTION ORGANIZATIONS FOR SYMPTOMS OF CERATOCYSTIS FAGACEARUM . ANY CONFIRMED CONTAMINATION SHALL IMMEDIATELY BE NOTIFIED TO THE OTHER MEMBER STATES AND TO THE COMMISSION . ( J ) PRIOR TO IMPORT , THE IMPORTER OR HIS AGENTS SHALL NOTIFY EACH IMPORT SUFFICIENTLY IN ADVANCE TO THE AUTHORITY RESPONSIBLE IN THE MEMBER STATE CONCERNED AND MENTIONED IN PARAGRAPH 1 , INDICATING : - THE QUANTITY , - THE AREA OR AREAS OF ORIGIN , - THE PORT OF UNLOADING , - THE PLACE OR PLACES OF STORAGE , - THE PLACE OR PLACES OF DESTINATION FOR PROCESSING FOR VENEER PRODUCTION . THEY SHALL BE OFFICIALLY INFORMED , PRIOR TO IMPORT , OF THE CONDITIONS LAID DOWN IN ( A ) TO ( I ). ARTICLE 2 1 . THE AUTHORIZATION GRANTED IN ARTICLE 1 SHALL EXPIRE ON 30 SEPTEMBER 1980 . IT SHALL BE REVOKED EARLIER IMMEDIATE IT BEING ESTABLISHED THAT THE CONDITIONS LAID DOWN UNDER ARTICLE 1 ( 2 ) ARE NOT SUFFICIENT TO PREVENT THE INTRODUCTION OF CERATOCYSTIS FAGACEARUM , OR HAVE NOT BEEN COMPLIED WITH . 2 . THE CONDITIONS TO BE SATISFIED UNDER AN AUTHORIZATION FOR THE PERIOD AFTER THE EXPIRY OF THE AUTHORIZATION UNDER ARTICLE 1 SHALL BE DETERMINED BEFORE 1 AUGUST 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE KINGDOM OF DENMARK , THE FEDERAL REPUBLIC OF GERMANY , THE FRENCH REPUBLIC , THE ITALIAN REPUBLIC , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 30 JULY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT